DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive.  Applicant argues the prior art reference Hara does not teach the limitation, “the first direction extending between the projection lens and the imaging lens.”  The Examiner respectfully disagrees.
The limitation “the first direction extending between the projection lens and the imaging lens” only requires that a first direction extends between the projection lens and the imaging lens.  As the Applicant acknowledges, the first direction is considered to be a diagonal direction. Given the projection lens and the imaging lens are in separate locations within the device, there is at least one portion of each lens where a diagonal direction would extend between the projection lens and the imaging lens. As the limitation only requires a diagonal direction extending between the projection lens and the imaging lens, with no further restrictive amendment with respect to the location or connection of the claimed elements, the prior art reference Hara teaches the amended limitation at issue. As such, Applicant’s arguments are not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, US PG-Pub 2015/0254819, hereinafter Hara, in view of Jia et al., US PG-Pub 2013/0343601.
Regarding Claim 1, Hara teaches a position detection method (Fig. 2, and corresponding descriptions) comprising: 
projecting a detecting image (dotted pattern 50b) on a projection surface (projection surface 500) from a projection lens (image projecting device 200); 
taking an image of the projection surface via an imaging lens (image capturing device 300) located at a place distant in a first direction from the projection lens (Figs. 1 and 4, and corresponding descriptions), the first direction extending between the projection lens and the imaging lens (Figs. 1 and 4, and corresponding descriptions, showing that the first direction extends between the projection lens and the imaging lens), 
wherein the detecting image represents a plurality of objects located in a matrix (Fig. 3B, and corresponding description, showing dots in a matrix), 
a first distance between two objects adjacent to each other in a predetermined direction corresponding to the first direction out of the plurality of objects is longer than both of a second distance and a third distance (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a diagonal direction is greater than the distance between two adjacent dots in a horizontal or vertical alignment), 
the second distance is a distance between two objects adjacent to each other in a row direction of the matrix out of the plurality of objects (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a row direction), and
Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a column direction).
However, Hara does not explicitly teach generate imaging data in a situation in which a pointing body touches the projection surface in a situation in which the detecting image is projected on the projection surface; and detecting a position of a touch portion touched by the pointing body on the projection surface based on the imaging data; wherein the position of the touch portion is detected based on a positional relationship in the predetermined direction of the plurality of objects represented by the imaging data.
Jia teaches generate imaging data in a situation in which a pointing body touches the projection surface in a situation in which the detecting image is projected on the projection surface (Jia: Figs. 1, 3A-F and 5-6, and corresponding descriptions, showing multiple ways in which a touch can be determined; [0026], [0028]-0031], [0046]); and 
detecting a position of a touch portion touched by the pointing body on the projection surface based on the imaging data (Jia: Figs. 1, 3A-F and 5-6, and corresponding descriptions, showing multiple ways in which a touch can be determined; [0026], [0028]-0031] and [0046]); 
wherein the position of the touch portion is detected based on a positional relationship in the predetermined direction of the plurality of objects represented by the imaging data (Jia: Figs. 1, 3A-F and 5-6, and corresponding descriptions, showing multiple ways in which a touch can be determined; [0026], [0028]-0031] and [0046]).
Jia: [0030]), thereby providing a more accurate touch sensitive device.
Regarding Claim 2, Hara, as modified by Jia, teaches the position detection method according to Claim 1, wherein each of the objects is a dot (Hara: Fig. 3B, and corresponding descriptions, dotted pattern 50b).
Regarding Claim 3, Hara, as modified by Jia, teaches the position detection method according to Claim 1, wherein the detecting image is an image showing the plurality of objects with infrared light (Hara: [0081]).
Regarding Claim 4, Hara, as modified by Jia, teaches the position detection method according to Claim 1, further comprising: 
taking an image of the projection surface to thereby generate reference imaging data in a situation in which the pointing body does not exist between the projection surface and the imaging lens in the situation in which the detecting image is projected on the projection image (Hara: Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of dotted pattern without a user involved), 
wherein 
the position of the touch portion is detected based on a positional relationship in the predetermined direction of the plurality of objects represented by the reference imaging data (Hara: Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, showing the positional relationship of the dotted pattern), and 
Hara: Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, showing the positional relationship of the dotted pattern).
Regarding Claim 5, Hara teaches a position detection device (projection image correcting apparatus 100) comprising: 
a projection lens (image projecting device 200) configured to project a detecting image (dotted pattern 50b) on a projection surface (projection surface 500); 
an imaging lens (image capturing device 300) which is located at a place distant in a first direction from the projection lens (Figs. 1 and 4, and corresponding descriptions), having an image sensor (capturing unit 104) which is configured to take an image of the projection surface via the imaging lens (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the imaging data acquired), the first direction extending between the projection lens and the imaging lens (Figs. 1 and 4, and corresponding descriptions, showing that the first direction extends between the projection lens and the imaging lens), 
wherein the detecting image represents a plurality of objects located in a matrix (Fig. 3B, and corresponding description, showing dots in a matrix), 
a first distance between two objects adjacent to each other in a predetermined direction corresponding to the first direction out of the plurality of objects is longer than both of a second distance and a third distance (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a diagonal direction is greater than the distance between two adjacent dots in a horizontal or vertical alignment), 
Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a row direction), and
the third distance is a distance between two objects adjacent to each other in a column direction of the matrix out of the plurality of objects (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a column direction).
However, Hara does not explicitly teach generate imaging data in a situation in which a pointing body touches the projection surface in a situation in which the detecting image is projected on the projection surface; and one or more processors programmed to: detect a position of a touch portion touched by the pointing body on the projection surface based on the imaging data, the one or more processors detect the position of the touch portion based on a positional relationship in the predetermined direction of the plurality of objects represented by the imaging data.
Jia teaches generate imaging data in a situation in which a pointing body touches the projection surface in a situation in which the detecting image is projected on the projection surface (Jia: Figs. 1, 3A-F and 5-6, and corresponding descriptions, showing multiple ways in which a touch can be determined; [0026], [0028]-0031], [0046]); and 
one or more processors (Jia: processors 205) programmed to: 
detect a position of a touch portion touched by the pointing body on the projection surface based on the imaging data (Jia: Figs. 1, 3A-F and 5-6, and ; [0026], [0028]-0031] and [0046]),
the one or more processors detect the position of the touch portion based on a positional relationship in the predetermined direction of the plurality of objects represented by the imaging data (Jia: Figs. 1, 3A-F and 5-6, and corresponding descriptions, showing multiple ways in which a touch can be determined; [0026], [0028]-0031] and [0046]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the touch detection taught by Jia into the device taught by Hara in order to accurately identify user input gestures or touches (Jia: [0030]), thereby providing a more accurate touch sensitive device.
Regarding Claim 6, Hara teaches a position detection method (Fig. 2, and corresponding descriptions) comprising: 
projecting, form a projecting lens (image projecting device 200), a detecting image including a pattern (dotted pattern 50b) in which objects are arranged periodically in a second direction (Fig. 3B, and corresponding descriptions) and a third direction perpendicular to the second direction (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a column direction, which is perpendicular to the placement of the dots in the row direction); 
taking an image of an area including a projection surface (projection surface 500) on which the detecting image is projected via an imaging lens (image capturing device 300) to thereby generate imaging data (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the imaging data acquired), 
a first direction of the projection surface based on a positional relationship in the first direction of the objects in the imaging data (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a diagonal direction is greater than the distance between two adjacent dots in a horizontal or vertical alignment);
wherein the first direction extending between the projection lens and the imaging lens (Figs. 1 and 4, and corresponding descriptions, showing that the first direction extends between the projection lens and the imaging lens);
the imaging lens disposed at a distance in the first direction from the projection lens (Figs. 1 and 4, and corresponding descriptions);
a first distance between two objects adjacent to each other in the first direction is longer than both of a second distance and a third distance (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a diagonal direction is greater than the distance between two adjacent dots in a horizontal or vertical alignment), 
the second distance is a distance between two objects adjacent to each other in the second direction (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a row direction), and
the third distance is a distance between two objects adjacent to each other in the third direction (Figs. 4-11, and corresponding descriptions, specifically, Fig. 10A-10B, which shows the placement of two dots in a column direction).

Jia teaches detecting a position of a touch portion in the first direction of the projection surface based on a positional relationship in the second direction of the objects in the imaging data (Jia: Figs. 1, 3A-F and 5-6, and corresponding descriptions, showing multiple ways in which a touch can be determined; [0026], [0028]-0031] and [0046]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the touch detection taught by Jia into the device taught by Hara in order to accurately identify user input gestures or touches (Jia: [0030]), thereby providing a more accurate touch sensitive device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner




/Stephen T. Reed/Primary Examiner, Art Unit 2627